Case 1:20-cv-00175-JAW Document 34 Filed 06/25/20 Page 1 of 4             PageID #: 797



                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

JOSEPH A. DENBOW et al.,                 )
                                         )
             Petitioners,                )
                                         )
      v.                                 )      No. 1:20-cv-00175-JAW
                                         )
MAINE DEPARTMENT OF                      )
CORRECTIONS et al.,                      )
                                         )
             Respondents.                )


               INTERIM ORDER ON DISCOVERY REQUESTS

      On June 15, 2020, the Court issued a scheduling order requiring Petitioners in

this matter, Joseph Denbow and Sean Ragsdale, to send discovery requests to

Respondents, the Maine Department of Corrections and Commissioner Randall

Liberty, that same day. Order on Jt. Proposed Scheduling Order at 2-3 (ECF No. 29).

The Court also required the parties to file a joint proposal on areas of discovery,

“including objections by Respondents for lack of good cause under Rule 6(b) of the

Rules Governing Section 2254 Cases,” by June 17, 2020. Id. at 3. On June 17, 2020,

the parties complied with the Court’s order. Jt. Status Update and Statement of Disc.

Reqs. by Pet’rs & Objs. by Resps. (ECF No. 30).

      In the parties’ joint filing, Petitioners state that they do not object to the Court

applying the Rules Governing Section 2254 Cases to this case for purposes of

discovery. See id. at 2-3. However, they contend that the Court should not convert

their petition from one brought under 18 U.S.C. § 2241 to one brought under 18 U.S.C.

§ 2254, arguing that First Circuit caselaw does not require conversion, conversion
Case 1:20-cv-00175-JAW Document 34 Filed 06/25/20 Page 2 of 4              PageID #: 798



would have serious collateral implications for Petitioners which have not been

briefed, and that there is no need for the Court to reach this question at this time.

Id. at 3. Respondents, on the other hand, argue that it is appropriate for the Court

to convert Petitioners’ petition but do not go so far as to argue this is required by First

Circuit caselaw. Id. at 5-6.

      The Court sees two major unresolved questions: (1) whether the Court is

required to formally convert the § 2241 petition to a § 2254 petition and, (2) regardless

of the answer to the conversion issue, whether the Court should apply the Rules

Governing Section 2254 Cases to this case. See Gonzalez-Fuentes v. Molina, 607 F.3d

864, 875 n. 9 (1st Cir. 2010); Brennan v. Wall, 100 F. App'x 4, 4-5 (1st Cir. 2004).

      Turning first to the second question: despite the Petitioners’ lack of objection,

whether the Rules Governing Section 2254 Cases apply to this case is likely to be a

source of ongoing controversy between the parties, and the Court may be required to

answer and re-answer this question in small slices to resolve each specific dispute. If

the Rules Governing Section 2254 Cases apply, for example, discovery would

ordinarily not be available and the standard for discovery, which will color the Court’s

resolution of any discovery disputes, will be “good cause.” Teti v. Bender, 507 F.3d

50, 60 (1st Cir. 2007). Even so, the Rules Governing Section 2254 Cases assume that

the prisoner is challenging a legal ruling based on a developed prior record; here,

there has been no prior adjudication of the Petitioners’ conditions of confinement

claims. Thus, to an extent, the Rules Governing Section 2254 Cases are an awkward

fit to the Petitioners’ conditions of confinement theory.



                                                2
Case 1:20-cv-00175-JAW Document 34 Filed 06/25/20 Page 3 of 4           PageID #: 799



      In these circumstances, it seems preferable for the parties to squarely address

the applicability of the Rules Governing Section 2254 Cases to this action so that, if

possible, the Court can meet the issue head-on and resolve it. The Court is interested

in whether there is First Circuit authority on this issue and how other courts, both

within and outside the First Circuit, have resolved similar issues.

      If the Court determines that the Rules Governing Section 2254 Cases apply,

the next question is whether they apply in their entirety or whether the Court should

apply the Rules Governing Section 2254 Cases in a selective manner, enforcing those

rules that fit and importing the Rules of Civil Procedure where appropriately applied.

For example, it would seem logical to apply Rule of Civil Procedure 23 to the class

action aspect of the Petitioners’ claim, but the Court does not know whether the

parties agree on this issue and, for that matter, whether they agree that the Court

should apply other provisions of the Rules of Civil Procedure to this case.

      In light of Petitioners’ decision not to object, the Court could simply apply the

Rules Governing Section 2254 Cases by exercising its discretion under Rule 1(b) of

those rules, leaving the question of conversion for another day. However, the Court

believes that the more efficient path is for the parties to brief—and the Court to

decide—the conversion and Rules questions now. The Court ORDERS Respondents

to file a memorandum of no more than seven pages (not inclusive of signature pages)

explaining why the Court should convert Petitioners’ petition to a petition under 18

U.S.C. § 2254 and the applicability of the Rules within eight days, by July 3, 2020.

Petitioners shall respond within seven days, by July 10, 2020. Petitioners’ response



                                              3
Case 1:20-cv-00175-JAW Document 34 Filed 06/25/20 Page 4 of 4           PageID #: 800



shall also be no more than seven pages. If Respondents see the need for a reply of no

more than three pages, they must file a request to reply within three days, by July

13, 2020, and the reply would be due by July 15, 2020.

      With regard to the remaining discovery disputes laid out in the parties’ joint

filing, the Court ORDERS the parties to meet and confer, keeping in mind that—as

the Court intimated at the conference of counsel on June 11, 2020—the Court views

this as a case where fairly broad-ranging discovery is necessary to resolve the many

factual disputes at issue. If the parties are unable to come to a resolution on some of

these issues, the parties should submit their remaining disputes to the assigned

Magistrate Judge as they would in the ordinary course.

      SO ORDERED.

                                        /s/ John A. Woodcock, Jr.
                                        JOHN A. WOODCOCK, JR.
                                        UNITED STATES DISTRICT JUDGE

Dated this 25th day of June, 2020




                                              4
